AMENDMENT AND WAIVER




This Amendment and Waiver (“Amendment”) is entered into as of May 28, 2013 by
and between VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”)
and Platinum Long Term Growth VII, LLC, a Delaware limited liability company
(“Platinum”).  




RECITALS




WHEREAS, the Company issued to Platinum an Exchange Warrant, as such term is
defined in that certain Note Exchange and Purchase Agreement, dated October 11,
2012, as amended (the “Agreement”), to purchase 1,272,577 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”), at an
exercise price of $1.50 per share;




WHEREAS, on October 11, 2012, October 19, 2012, February 22, 2013 and March 12,
2013, in connection with the purchase by Platinum of certain Senior Secured
Convertible Promissory Notes under the terms of the Agreement, the Company
issued to Platinum Investment Warrants, as such term is defined in the
Agreement, to purchase 500,000, 500,000, 250,000 and 750,000 shares of Common
Stock, respectively, or an aggregate total of 2.0 million shares of Common
Stock, at an exercise price of $1.50 per share;

 

WHEREAS, the Company has issued and intends to issue certain shares of Common
Stock, or securities exercisable or convertible into shares of Common Stock, at
a price below $1.50 per share of Common Stock, as more particularly set forth in
this Amendment (“Approved Dilutive Issuances”), therefore triggering an
adjustment in the exercise price of the Exchange Warrant and Investment Warrants
(unless otherwise stated herein, or the context otherwise requires, collectively
referred to herein as the “Warrants”), as well as the number of shares issuable
upon exercise thereof (the “Adjustment Provisions”);




WHEREAS, the Company and Platinum desire to amend the Exchange Warrant and
Investment Warrants issued pursuant to the Agreement, to decrease the exercise
price of the Warrants from $1.50 to $0.50 per share, and to waive the Adjustment
Provisions with respect to the Approved Dilutive Issuances, as more particularly
set forth below.  




AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:




1.

Amendment to Exchange Warrant.  Without further action required by the parties
hereto, the definition of “Warrant Price” as set forth in Article 8 of the
Exchange Warrant is hereby amended as follows:




“Warrant Price” initially means U.S. $0.50, as such price may be adjusted from
time to time as shall result from the adjustments specified in the Warrant,
including Article 4 hereof.




2.

Amendment to Investment Warrants.  Without further action required by the
parties hereto, the definition of “Warrant Price” as set forth in Article 8 of
each of the Investment Warrants is hereby amended as follows:




“Warrant Price” initially means U.S. $0.50, as such price may be adjusted from
time to time as shall result from the adjustments specified in the Warrant,
including Article 4 hereof.




3.

Waiver of Adjustment Provisions.  In consideration for the amendments to the
exercise price of the Warrants, as set forth in this Amendment, Platinum agrees
to waive any right to adjust the number of shares of Common Stock issuable under
the Adjustment Provisions set forth in Section 4.8 of the Investment Warrants
and Exchange Warrants caused by Approved Dilutive Issuances, consisting of the
following transactions




3.1

Any purchase of the Company’s Common Stock by Bergamo Acquisition Corp PTE, LTD
at a price of at least $0.50 per share, on or before September 30, 2013, on
substantially the terms heretofore presented to Platinum;




3.2

The grant on March 3, 2013 to certain officers and directors of the Company of
ten-year warrants to purchase an aggregate of 3.0 million shares of the
Company’s Common Stock at an exercise price of $0.64 per share; and




3.3

The issuance of shares of the Company’s Common Stock pursuant to the exercise,
at a reduced exercise price equal to at least $0.50 per share, of previously
issued and outstanding warrants to purchase Common Stock (the “Reduced-Price
Exercises”), provided, however, that (i) the aggregate gross proceeds from such
Reduced-Price Exercises shall not exceed $1.5 million, and (ii) all such Reduced
Price Exercises, if any, shall be completed on or before June 30, 2013, unless
extended in writing by Platinum.




The parties agree and acknowledge that the Adjustment Provisions shall only be
waived with respect to each of the Approved Dilutive Issuances.  In the event
the Company issues additional shares of Common Stock, or securities convertible
or exercisable into shares of Common Stock, at a price of less than $1.50 per
share, that does not constitute an Approved Dilutive Issuance (a “Dilutive
Issuance”), the Adjustment Provisions set forth in Section 4.8 of the Investment
Warrants and the Exchange Warrants shall be given full force and effect with
respect to such Dilutive Issuance that are not otherwise approved as set forth
in this Section 3 as if the then-current exercise prices of the Warrants was
$1.50 per share, notwithstanding the amendment to such exercise prices set forth
in Sections 1 and 2 hereof.  




4.

The parties to this Amendment hereby agree to execute such further documents and
do any and all such further things as may be necessary to implement and carry
out the intent of this Amendment, including, but not limited to, delivering a
new Exchange Warrant and/or new Investment Warrants to Platinum, if requested by
the parties, or any successor or assignee of the parties, modified to accurately
reflect the exercise price of $0.50 per share, in exchange for the original
Exchange Warrant and/or Investment Warrants, marked as cancelled, which new
Warrants shall only be issued consistent with the terms of this Amendment.




5.

The provisions of the Warrants, as modified herein, shall remain in full force
and effect in accordance with their terms and are hereby ratified and confirmed.
 Platinum does not in any way waive the Company’s obligations to comply with any
of the provisions, covenants and terms of the Agreement and Warrants (as amended
hereby) and the other Transaction Documents, as defined in the Agreement.  This
Amendment shall be governed by the laws of the State of New York without regard
to the conflict of laws provisions thereof.













[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






















IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.







ADDRESS:







VISTAGEN THERAPEUTICS, INC.

384 Oyster Point Blvd., Suite No. 8

South San Francisco, California 94080






















By: /s. Shawn K. Singh

Name: Shawn K. Singh

Title: Chief Executive Officer




























ADDRESS:







PLATINUM LONG TERM GROWTH VII, LLC

152 West 57th Street, 4th Floor

New York, NY 10019



















By: /s/ Michael Goldberg

Name: Michael Goldberg

Title: Portfolio Manager
























